Title: To Thomas Jefferson from David Humphreys, 1 January 1803
From: Humphreys, David
To: Jefferson, Thomas


          
            Sir
            George Town Jany. 1st. 1803
          
          In referring to that part of the letter addressed by me, on the 28th. of June last, to the President of the U.S., which relates to the measures I took to avoid recieving without the consent of Congress the Royal Present usually offered to Ambassadors & Ministers who had resided near H.C.M.; I now hasten to give information that Mr. Codman has brought from Europe to this Country a small Package (unaccompanied by any letter or Note) simply addressed on the cover to Mrs. Humphreys. It will be perceived, by inspecting the Ornaments contained in it, that they were designed, by their quality & form, for female use. My Wife will solicit the honour of delivering them into the hands of the President, to be remitted or otherwise disposed of as shall be judged most proper.
          I shall only add, that, whatsoever Order shall be given respecting the destination of these Objects in question, will doubtless be applied in its principle to the disposal of the Sabre & Belt mounted in gold, which were sent to me in the Year 1795, as a Present by the Dey of Algiers, after having concluded the negociation for Peace with him; also which are in possession of the Department of State.
          With Sentiments of perfect consideration and high esteem,
          I have the honour to be, Sir, Your Mo. ob: & Mo. hble. Servt
          
            D. Humphreys
          
        